Reasons for Allowance
Claims 1-8, 11-12, 14-15, and 17-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose wherein the duct is located on the bottom of the cabinet; wherein the fan box is mounted in the HVACR cabinet between the indoor coil and the heat exchanger compartment inlet with respect to a direction of a horizontal axis of the HVACR cabinet as recited in claims 1 and 14. The closest prior art of record, the combination of Lackey, Nikolaus, and Graham discloses in grosso modo, an HVACR cabinet comprising an indoor coil, a heat exchanger compartment, a fan box comprising a fan, the fan box mounted on a top of the HVACR cabinet, wherein the fan box overlaps the indoor coil along the horizontal axis of the cabinet; wherein the fan box includes an outlet on a heat exchanger compartment side, the outlet in fluid communication with an inlet of the heat exchanger compartment; and a plurality of plenum fans each having a motor axis perpendicular to a plane of the inlet. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the combination of Lackey, Nikolaus, and Graham to incorporate the aforementioned limitations; especially since it would require a substantial reconstruction and redesign of the elements shown in Lackey. As per MPEP § 2143.01, a finding of obviousness is precluded. For these reasons, the instant claims are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763